Citation Nr: 0635035	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected sprained proximal 
interphalangeal joints, left fourth and fifth fingers.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a right femur 
disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from November 2001 to June 2002.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri (the RO), which granted service connection for 
sprained proximal interphalangeal joints of the left fourth 
and fifth fingers; a noncompensable (zero percent) disability 
rating was assigned.  Also denied in the December 2002 rating 
decision were the veteran's claims for entitlement to service 
connection for left hip, right wrist and right femur 
disabilities.  The veteran perfected an appeal of that 
decision.

Issues not on appeal

In a January 2003 rating decision, the RO granted service 
connection for major depressive disorder and assigned a 30 
percent disability rating.  In an April 2006 decision, the RO 
denied the veteran's claim of entitlement to service 
connection for chronic pelvic pain and mass on ovary with 
related conditions.  To the Board's knowledge, the veteran 
has not disagreed with those decisions, and they are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected left fourth and fifth finger 
disability is currently manifested by some weakness in grip.  
Function of the left hand is normal.

2.  The competent medical evidence of record does not support 
a finding that a left hip disability currently exists.

3.  The competent medical evidence of record does not support 
a finding that a right wrist disability currently exists. 

4.  The competent medical evidence of record does not support 
a finding that a right femur disability currently exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected sprained proximal interphalangeal joints, 
left fourth and fifth fingers, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.31, 4.71a, Diagnostic Code 5223 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2006).

2.  A left hip disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A right wrist disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.

4.  A right femur disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for her service-connected finger disability.  She is 
also seeking service connection for several other claimed 
disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claims in a letter from the 
RO dated June 28, 2002.  The letter specifically noted that 
for the veteran's service connection claims, she must provide 
evidence of "a relationship between your current disability 
and an injury, disease or event in service."  [As for the 
evidentiary requirements for the veteran's increased rating 
claim, such will be addressed below in the discussion of the 
Court's recent Dingess decision].

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in the above-referenced June 
2002 letter.  Specifically, the veteran was advised in the 
June 2002 letter that VA is responsible for the acquisition 
of records from Federal agencies such as service medical 
records and VA outpatient treatment records.  The letter 
stated that the veteran's service medical records had been 
received. 

With respect to private treatment records, the June 2002 VCAA 
letter informed the veteran: "You must give us enough 
information about these records so that we can request them 
from the person or agency that has them.  It's still your 
responsibility to make sure these records are received by 
us."  The veteran informed the RO in May 2006 that she had 
no private evidence to submit, as all records pertinent to 
her claims were located at the St. Louis VA Medical Center 
(Jefferson Barracks Division).  The veteran was also advised 
in the letter that a VA medical examination would be 
scheduled if necessary to make a decision on her claims.

The Board notes that the June 2002 VCAA letter specifically 
requested of the veteran: "Send . . . information describing 
additional evidence or the evidence itself."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that she could submit or 
identify evidence other than what was specifically requested 
by the RO.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided notice of these consequences of the 
Dingess decision in a letter from the RO dated March 20, 2006 
which was specifically generated in response to Dingess.  

In this case, element (1), veteran status, is not at issue.  
With respect to the veteran's service connection claims, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claims for entitlement to service connection.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on elements (2), 
existence of a disability and (3), connection between the 
veteran's service and the claimed disabilities.  As explained 
above, she has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.  

With respect to the veteran's increased rating claim, the 
veteran has been provided appropriate notice as to elements 
(4) and (5) in the March 2006 letter as described above.  In 
any event, any current lack of advisement under Dingess (5) 
element is harmless, because as discussed below the veteran's 
claim is being granted for the left fourth and fifth fingers.  
The RO will be responsible for addressing any notice defect 
with respect to the effective date element when effectuating 
the award, and the Board is confident that the veteran will 
be afforded appropriate notice under Dingess.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in September 2002, October 2002 and 
February 2006.  The reports of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded her current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
declined the opportunity to present testimony at a personal 
hearing on her substantive appeal form. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to a compensable disability rating for 
service-connected sprained proximal interphalangeal joints, 
left fourth and fifth fingers.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran filed her claim for benefits in June 2002.  VA's 
criteria for evaluating finger injuries were revised, 
effective August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002). 

The Court has held in the past that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The "Karnas" rule has, 
however, since been limited to some degree by a decision of 
the United States Court of Appeals for the Federal Circuit, 
as well as legal precedent of VA's General Counsel.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) and 
VAOPGCPREC 7- 03.  Under current law, the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000.

The October 2004 SOC reflects that the RO has evaluated the 
veteran's left ring and little finger disability under both 
the former and the revised criteria.  The Board will 
similarly apply both the old and new versions of the criteria 
to the veteran's claim, keeping in mind that the current 
criteria may not be applied retroactively.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (2006).  In this case, evidence reflects that 
the veteran is right-handed.  Thus, the veteran's service-
connected let hand is her non-dominant extremity.

(i.)  The former rating criteria

The former rating criteria provided a 20 percent disability 
rating former under Diagnostic Code 5219 for unfavorable 
ankylosis of the ring and little finger.  Favorable ankylosis 
of the ring and little finger warranted a 10 percent 
disability rating under Diagnostic Code 5223 pursuant to the 
former rating criteria. There is no distinction between 
ratings assigned to the major and minor extremity when 
considering the ring and little fingers under this particular 
diagnostic code.

The former rating criteria schedule indicated that extremely 
unfavorable ankylosis would be rated as amputation under 
Diagnostic Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the fifth 
finger, it is necessary to evaluate whether motion is 
possible to within two inches  
(5.1 centimeters) of the median transverse fold of the palm.  
See 38 C.F.R. §§ 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the claimant is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

Considering the fourth and fifth fingers separately, a 
noncompensable disability rating under Diagnostic Code 5227 
was provided for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  A noncompensable 
disability rating was the only schedular rating available for 
this disorder, regardless of whether it was the veteran's 
major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2002).

Under the former rating criteria, there is no provision that 
rates the fourth or fifth fingers, together or separately, 
based on limitation of motion.

(ii.)  The current rating criteria

The current rating criteria provide a 20 percent disability 
rating for unfavorable ankylosis of the ring and little 
fingers of the non-dominant hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (2006).   A 10 percent disability rating 
is warranted for favorable ankylosis of the ring and little 
fingers of the non-dominant hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2006).  

Considering the veteran's fourth and fifth fingers 
separately, a noncompensable evaluation is warranted for 
ankylosis of the ring or little finger, whether it is 
favorable or unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2006).  

The current rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

The current rating criteria also provide evaluations for 
limitation of motion of fingers.  For the ring or little 
finger, the only schedular rating provided is a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Factual background

For the ring and little fingers (digits IV and V), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand."

The veteran's fingers were examined by VA in October 2002.  
Function of the left hand was normal; there was full ability 
to make a firm fist.  Range of motion of the proximal 
interphalangeal joints of the left fourth and fifth fingers 
demonstrated 90 degrees of flexion, but extension lacked 10 
degrees.  The examiner reported that there was "very little 
in the way of abnormal objective physical findings at this 
time."

The only other VA examination report, in February 2006, 
demonstrates "no ankylosis."  Specifically, the first 
interphalangeal joint of the left little finger was 
permanently flexed at about 30 degrees.  It could not be 
fully extended, but it could be further flexed to about 90-
100 degrees.  The terminal interphalangeal joint of the left 
little finger could be flexed to 30 degrees and extended to 0 
degrees.  The first interphalangeal joint of the left fourth 
finger was flexed at about 10 degrees and could not be fully 
extended, but could be further flexed to about 90-100 
degrees.  The terminal interphalangeal joint of the left ring 
finger could be flexed to 10 degrees and extended to 0 
degrees.  When making a fist, the tips of the fourth and 
fifth fingers could touch the crease of the palm lightly, and 
function was normal.  
The veteran could pick up small objects, and she did not 
report any functional deficit in everyday activities.

There appear to be no recent outpatient treatment records 
pertaining to the veteran's service-connected finger 
disability. 

Analysis

The veteran's service-connected left ring and little finger 
disability is currently evaluated as noncompensably (zero 
percent) disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.    

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As noted above, the veteran's service-connected fracture 
residuals of the left fourth and fifth fingers are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (the 
current and former versions are identical).  It appears that 
the RO used the former Diagnostic Code 5227, which as noted 
above rates favorable ankylosis, by analogy even though the 
fingers are manifestly not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)]. 
See 38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

(i.)  The former schedular criteria

As noted described in the factual background section above, 
the veteran's fourth and fifth left finger disability is 
manifested by some slight limitation of motion with no 
functional loss.  In the absence of a diagnostic code which 
rated based on limitation of motion, the RO rated by analogy 
to ankylosis under former Diagnostic Code 5227, 
notwithstanding the obvious awkwardness in doing so.  

The Board believes that the disability could be also rated 
under Diagnostic Code 5223 (which provides that the fourth 
and fifth fingers be rated together as a single disability).  
The veteran's left fourth and fifth finger disability stems 
from one in-service injury, her complaints have always 
involved both fingers, and she has evidenced similar 
symptomatology of the left ring and little fingers during 
examination.  
  
Diagnostic Code 5223 potentially provides for compensable 
disability rating for a disability of the fourth and fifth 
little fingers, while  Diagnostic Code 5227 (which provides 
for separate ratings for the two fingers) only allows for two 
noncompensable disability ratings.  

(ii.)  The current schedular criteria

The Board finds that employment of the current Diagnostic 
Code 5227 is inappropriate in the instant case, since 
ankylosis has not been identified.  Current Diagnostic Code 
5230, involving limitation of motion of the fingers, is 
clearly appropriate in this case.



Schedular rating

(i.) The former schedular criteria

Under Diagnostic Code 5223, a 10 percent rating is warranted 
for favorable ankylosis of the left ring and little fingers.  
However, as discussed above there is in fact no ankylosis of 
either finger, much less both.  The provisions of 38 C.F.R. 
§ 4.31 indicate that in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  Because ankylosis is not shown, a 
noncompensable disability rating is assigned.  

The Board additionally observes in passing that if the 
disability were to be rated under Diagnostic Code 5219 
(unfavorable ankylosis), there would be the same result, for 
the same reason.  There is no ankylosis, favorable or 
unfavorable.

Finally, if the disability were to be rated under Diagnostic 
Code 5227, as was done by the RO, a noncompensable rating 
would be assigned, since there is no higher rating available 
under that diagnostic code.    

(ii.)  The current schedular criteria

Under current Diagnostic Code 5230, any limitation of motion 
of either the ring or the little finger, or necessarily both, 
results in the assignment of a noncompensable rating.  No 
higher rating is available.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left fourth and fifth 
finger disability based on functional loss due to pain, 
weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and the Court's holding in DeLuca.  However, the 
medical evidence of record, to include the two VA examination 
reports, indicates that there is little or no reported pain, 
and no functional loss.  The October 2002 VA examination 
found no muscle atrophy and intact sensation in the left 
hand.  The veteran did not report any flare-ups of the finger 
condition when specifically asked about same during the 
February 2006 examination. A slightly weakened grip was noted 
on examination, but the veteran could pick up small objects, 
and he did not report any functional deficit in everyday 
activities.

Under these circumstances, the Board finds that the 
assignment of additional disability is unwarranted.  The 
medical record makes it obvious that, although there is 
slight weakness due to the finger disability, none of the 
other DeLuca factors, fatigability, incoordination or pain on 
movement, are present.  Crucially, there is virtually no 
functional loss. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

It appears that the veteran's service-connected finger 
disability, although slightly worse in 2006 versus 2002, has 
remained at the noncompensable level since service connection 
was initially granted.  There is no evidence of ankylosis at 
any time.  Staged ratings are therefore inappropriate.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected left 
fourth and fifth finger disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, she may raise this matter with the 
RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a noncompensable disability rating is 
appropriate for the service-connected sprained proximal 
interphalangeal joints, left fourth and fifth fingers.  A 
preponderance of the evidence is against the claim.  The 
benefit sought on appeal is accordingly denied.  

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a right femur 
disability.

Because these three issues involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
left hip, right wrist or right femur disabilities currently 
exist.  The veteran was specifically examined for these 
complaints in a September 2002 VA examination.  X-rays taken 
of these joints were completely normal.  The examiner, noting 
that "subjective complaints were far exceeding objective 
findings," found it difficult to complete a full physical 
examination.  
Similar findings were made by the October 2002 VA examiner, 
who noted "there is nothing objective at this time on 
physical examination.  I would suggest a rheumatology 
evaluation."  The veteran eventually presented for a 
rheumatology consult at the St. Louis VAMC in March 2005.  
The examiner found no evidence of rheumatoid symptomatology 
and indicated no follow-up was necessary.  

The Board observes in passing that Both VA examiners noted 
that the veteran's subjective complaints far exceed objective 
physical findings.  A psychiatric evaluation was suggested, 
which was in fact done in November 2002.  Based on this and 
other evidence, service connection was granted for major 
depressive disorder.

There is no evidence which supports the veteran's contention 
that the three claimed physical disabilities exist.  The 
veteran has been accorded ample opportunity to present 
medical evidence in support of her claims; she has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran herself believes that left 
hip, right wrist and right femur disabilities exist, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered in support of the veteran's claims for left hip, 
right wrist and right femur disabilities by her are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the veteran may experience left hip, right 
wrist and right femur pain at times.  However, this in and of 
itself does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  No underlying disability has 
been clinically identified.
In the absence of any diagnosed left hip, right wrist or 
right femur disability, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for these claims, and they fail on this 
basis alone.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
left hip, right wrist and right femur conditions, contrary to 
the assertions of the veteran and her representative.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an increased disability rating for sprained 
proximal interphalangeal joints, left fourth and fifth 
fingers, is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a right femur 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


